904 F.2d 701Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.George Neel PURVIS, Plaintiff-Appellant,v.Louis W. SULLIVAN, Secretary, Department of Health and HumanServices, Defendant-Appellee.
No. 89-1448.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 19, 1990.Decided:  May 24, 1990.Rehearing and Rehearing In Banc Denied June 19, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (C/A No. 88-2561-S).
George Neel Purvis, appellant pro se.
Joyce K. McKee, Office of the United States Attorney, Baltimore, for appellee.
D.Md.
AFFIRMED.
Before MURNAGHAN and WILKINS, Circuit Judges, and HARRISON L. WINTER,* Senior Circuit Judge.
PER CURIAM:


1
George Neel Purvis appeals from the district court's order entering summary judgment in favor of the Secretary of Health and Human Services in this action filed pursuant to the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. Secs. 621 et seq., Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. Secs. 2000e et seq., and the Rehabilitation Act of 1973, 29 U.S.C. Secs. 701 et seq.    Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Purvis v. Bowen, C/A No. 88-2561-S (D.Md. Apr. 7, 1989).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.

AFFIRMED


*
 Judge Winter participated in the consideration of this case but died prior to the time the decision was filed.  The decision is filed by a quorum of the panel.  28 U.S.C. Sec. 46(d)